DETAILED ACTION
This action is in reply to papers filed 7/25/2022. Claims 1, 6, 9, 11, 15, 20-23, 27-28, 36-39, 42-43, 47, and 51 are pending with claims 1, 6, 9, 11, 15 and 20 examined herein. 
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200071672A1, Published 3/5/2020.

Withdrawn Rejection(s)
Applicant’s arguments, see Applicant’s Arguments/Remarks Pgs. 8-10, filed 7/25/2022, with respect to the 35 U.S.C §103(a) rejection of claims 1, 6, 9, 11, 15 and 20 as being unpatentable over Fischbach et al. in view of Miklas et al. (WO2015061907A1) in view of Wang et al. (PgPub US20140203818A1) has been fully considered. The 103 (a) rejection of claims 1, 6, 9, 11, 15 and 20 has been withdrawn. It is noted that the rejection has been withdrawn as the independent claim 1c has been amended to recite, inter alia, “…determining whether or not beating of the immature cardiomyocytes is synchronized by electrically or optically monitoring the immature cardiomyocytes.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For completeness, claim 1c is drawn to determining whether or not beating of the immature cardiomyocytes is synchronized by electrically or optically monitoring the immature cardiomyocytes. Claim 1d is drawn to if synchronized [the cardiomyocytes of 1c), electrically pacing the immature cardiomyocytes according to a pulse profile that induces maturation until the immature cardiomyocytes mature into functionally adult cardiomyocytes. Claim 9 is drawn to a step between step c and step of claim 1 that further comprising “determining the cardiomyocyte beating is not synchronized, and electrically pacing the immature cardiomyocytes until the cardiomyocyte beating is synchronized.” 
At issue here is that claim 9 appears to require an assessment (‘determining’) of the synchronicity of the cardiomyocytes of step 1c; however, claim 9 also appears to require an outcome of that assessment (‘determining the cardiomyocte beating is not synchronized). Note that the conjunction ‘if’ has been canceled in claim 9. As such, the metes and bounds of this step claim are unclear because it is wholly confusing as to whether the claim requires a step of determining synchronicity or a step of confirming non-synchronicity. It is further noted that there is nothing (e.g. duration in culture) in any of claim 1 or claim 9 that would guarantee cardiomyocyte beating to be asynchronous in claim 9. 
Clarification is requested. 

                                              Rejection(s) Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miklas et al. (WO2015061907A1, Published 5/7/2015, Filed 10/30/2014, previously cited) in view of Lamore et al. (Toxicological Sciences, Volume 135, Issue 2, October 2013, Pages 402–413), xCELLigence RTCA CardioECR Product Catalog (Attached) and Riedel et al. ( Stem Cell Reports. 2014 May 29;3(1):131-41.).


Claim interpretation: Claim 9 is drawn to a step between step c and step d of claim 1 that requires “determining the cardiomyocyte beating is not synchronized, and electrically pacing the immature cardiomyocytes until the cardiomyocyte beating is synchronized.”  As noted above, the metes and bounds of the claim are unclear as it appears claim 9 requires the cardiomyocytes of step c to have asynchronous beating. That is, asynchronous beating is a feature of the cells of step c. Accordingly, the claim is being treated as if the  beating of the cardiomyocytes in step c of claim 1 is not synchronous.

Miklas teaches that it is well accepted that some human stem cell lines are more cardiomyogenic than others and these differences could also be related to the maturity of the produced cells (Pg. 99, para. 677). Towards this end, Miklas teaches a device for, inter alia, culturing immature cardiomyocytes to maturity (Pg. 111, para. 734). Miklas teaches the device could be used for testing the efficacy and safety (including toxicity) of experimental pharmacologic agents (Pg. 112, para. 739).
Miklas teaches the device to be a ‘Biorod’.  The Biorod comprises a microwell or microchamber and a pair of grooves that intersect the microchamber in a generally perpendicular arrangement, wherein the microchamber is adapted for growing (i.e. culturing) (as in claim 1a) cells and/or tissue and may be seeded with cells of a desired tissue. Miklas teaches the grooves are adapted for receiving a pair of polymer wires such that the polymer wires when placed in the grooves traverse the open space of the microchamber. Miklas teaches the polymer wires are deflectable, deformable, bendable, or the like, which can further configured to allow the measurement of contractile forces exerted by the tissue strand on the polymer wires. For example, Miklas teaches the biorod may be configured where one of the wires is deflectable, deformable, bendable, or the like and another wire is rigid. In this manner, contractile activity can be monitored (as in claim 1a) and/or measured based on the movement of the flexible wire (Pg. 110-111, para. 733). At Pg. 111, para. 734, Miklas adds that the microwells may be configured with two electrodes (at the terminal ends of the microchannel) for stimulating (i.e. pacing) (as in claim 1a) cardiac cells.  
In a use example, Miklas teaches embryoid bodies (EBs) were differentiated to the cardiovascular lineage and disassociated. hESC derived cardiomyocytes were suspended in a collagen-based gel. Suspended cardiomyocytes were then seeded into the cell culture channel of the Biorod. After 30 min incubation at 37 °C to induce the gelation, appropriate media were added. After seeding, cells were kept in culture for 7 days to allow collagen matrix remodeling and assembly around the wires (as in claim 1b). Cardiac tissue strands were kept in culture for up to 21 days with media change every 2-3 days. Miklas adds that the tissue strands should be kept in culture for at least 2 weeks to allow for maturation (Pg. 114, para. 750-752). 
For validation of electrical stimulation in tissue strands cultivated using the Biorod device, electrical stimulation was applied to tissue using a similar setup as in the investigation of the device of Example 1 (Pg. 115, para. 754). Example 1 teaches tissue strands were placed perpendicular to the electrodes and were submitted to electrical stimulation (rectangular (as in claim 11), biphasic, 1 ms, 3-4 V/cm) (Pg. 82, para. 600). The pacing frequency started at 1 Hz and increased gradually and daily to 6 Hz throughout the week (1, 1.83, 2.66, 3.49, 4.82, 5.15 and 6 Hz, daily frequencies) (as in claim 15). Note also in Example 1 that Miklas teaches the tissue strands were pre-cultured for 4 days until the tissue strand structures were established and their spontaneous beating was synchronized, and then subjected to the electrical field stimulation (Pg. 81-82, para. 599) (as in claim 1d). This teaching by Miklas meets the limitation of claim 1d as it establishes the cardiomyocytes were synchronized prior to pacing. Continuing, Miklas teaches an additional 1 week of culture with 1 Hz electrical pacing was continued to leave enough time for tissue maturation and short- or long-term drug testing experiment  (Pg. 115, para.754). Miklas teaches FIG. 42B shows force per cross-section calculated from deflection at day 21 (end point assessment) with pacing frequency from 0.5Hz to 3Hz. After normalizing to forces generated at 0.5Hz, FIG. 42B showed positive force -frequency relationship (as in claim 20) (Pg. 117, para. 762).
However, Miklas fails to teach (1) determining whether or not beating of the immature cardiomyocytes is synchronized by electrically or optically monitoring the immature cardiomyocytes (as in claim 1c) and (2) the step of monitoring the immature cardiomyocytes comprises monitoring cell-substrate impedance of the immature cardiomyocytes, performing extracellular recording of the immature cardiomyocytes, or both monitoring cell-substrate impedance and performing extracellular recording of the immature cardiomyocytes (as in claim 6) . 
Before the effective filing date of the claimed invention,  Lamore et al. taught cardiovascular (CV) toxicity contributed to more than a third of all safety-related drug withdrawals between 1990 and 2006, which suggests that the pharmaceutical industry’s approach to preclinical CV safety screening needs additional components to complement the existing arsenal of tools. Historically, preclinical CV testing cascades have been forced to rely on in vivo models to replicate the integrated nature of CV physiology. And although in vivo models offer good translation for positive findings, they suffer from limited capacity. As a consequence, many CV risks are missed entirely or identified in trials that lack the capacity to redress issues. 
Continuing, Lamore teaches several new technology platforms allow monitoring of synchronous, spontaneous beating cardiomyocyte cultures with high resolution and high throughput. Two platforms sensitive to calcium flux introduce accelerated data acquisition speed sufficient to monitor calcium dynamics in beating cardiomyocytes. In addition, a new cellular impedance platform with accelerated data collection (12.9ms) allows label-free detection that is sensitive to morphological changes. Although each of these platforms is likely to have an array of applications, the impedance technology offers label-free detection of minute morphological changes enabling a readout that is downstream of contraction. Therefore, Lamore reasons that impedance-based detection of beating cardiomyocytes appears particularly well suited to meet the gap in small-molecule kinase inhibitor (SMKI) CV toxicity screening (Pg. 402, Col. 1, para. 1-Pg. 403, Col. 1, para. 1).
In their work, Lamore and colleagues  challenged the proposed utility of cardiomyocyte impedance assays using microtubule-associated protein (MAP)/microtubule affinity regulating kinase (MARK) and Checkpoint (Chk) kinase inhibitors (KIs). KIs were chosen based on the combination of multiple technical hurdles that this class presents for in vitro evaluation of CV toxicity. The specific examples of MARK and Chk were selected because traditional CV cascades allowed unsafe CV activity to progress into late-stage discovery or human clinical trials. Evaluation of impedance assays with these compounds/targets demonstrates the ability of impedance assays to impact three core unmet needs: (1) Functional CV effects can be detected earlier (in vitro) by monitoring direct actions on cardiomyocyte beating. (2) CV activity can be evaluated for mechanism of action with tailored combinations of pharmacological analysis, genetic knockdown, and pathway-specific tools. (3) CV safety–related SAR studies can be supported with robust concentration-response data in instances where CV activity is mediated by off-target activity. Each one of these advances would likely lead to a substantial cost benefit for drug discovery (paragraph bridging Pg. 409 and 410).
In the measurement of beat parameters as determined by cellular impedance recordings, Lamore teaches data was collected with the xCELLigence Cardio System instrument (Pg. 403, Col. 2, para. 3). The xCELLigence RTCA CardioECR instrument combines impedance recording with both multi-electrode array (MEA) technology and a pacing function. Cardiomyocytes are seeded in a 48-well electronic microplates (E-Plate CardioECR 48) that contains biosensors fused to the bottom of each well (Figures 1A-C) (see ‘How it Works’ at Pg. 2 of  Product Catalog). This teaching by the product catalog meets the limitation of monitoring cell-substrate impedance as it teaches cardiomyocytes are seeded on a microplate (substrate) (as in claim 1c and claim 6). 
However, none of Miklas et al. nor Lamore et al. teach the method further comprises, between steps 1c and 1d, determining the cardiomyocte beating is not synchronized, and electrically pacing the immature cardiomycotes until the cardiomyocyte is synchronized (as in claim 9).
Before the effective filing date of the claimed invention, Riedel et al. taught small clusters of spontaneous contracting hiPSC CMs were isolated and maintained in RPMI plus B27 (+insulin) media, then plated on six cell culture dishes. Cells were electrically stimulated using carbon electrodes immersed in the culture media, connected to a custom-built electrical stimulator via a ribbon cable. Riedel teaches this system allowed for cells to be electrically stimulated while housed inside the incubator. Cells were electrically paced at 1 and 4 Hz for 8 hr, using bipolar square-wave pulses of 5–15 ms duration and an amplitude of 20 V. To ensure effective “capture” of pacing, current and pulse duration were adjusted until visible contractions were synchronous with the pacing frequency (as in claim 9). Effective capture was reassessed visually throughout the stimulation period (Pg. 139, Col. 2, para. 2).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Miklas et al., wherein Miklas teaches  a system for maturing cardiomyocytes, wherein said system comprises a pair of electrodes for stimulating synchronized beating cardiomyocytes, and wherein said system can be used in in a drug screening experiment, with the teachings of Lamore et al., wherein, using an cell-substrate impedance assay, Lamore teaches a system of monitoring synchronous, spontaneous beating cardiomyocyte cultures exposed to various drug candidates, with a reasonable expectation of arriving at the claimed invention.  That is, one of ordinary skill in the art would have found it prima facie obvious to combine the teachings of Miklas and Lamore for the purposes of testing cardiovascular toxicity on the Biorod of Miklas. Indeed, Miklas notes that hESC and iPSC-derived cardiomyocytes (CMs) can be used to triage drugs that might display toxicity for human cardiac cells that are often not toxic in animal models (Pg. 148, para. 916).
In the alternative that the cardiomyocytes were not synchronized, Riedel teaches a method of applying a pacing frequency to asynchronous beating cardiomyocytes until visible contractions were synchronous with the pacing frequency. The skilled artisan would have sought to synchronize the beating of the cardiomyocytes in order to induce maturation, as taught by Miklas. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632